DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 27-29 are new.
Claims 13, 16, 17, 19, 22-29 are allowed.
Claims 1-12, 14-15, 18, 20-21 are cancelled.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 13, 16, 17, 19 and 22-29 are statutory and patent-eligible under 35 USC  101 as the claims recite additional elements, which in combination, are not well-understood, routine and conventional in the field of blood glucose management. These elements include a blood glucose measurement unit and the step of switching a titration route from the first mode to the second mode in response to checking a condition related to measurement values of fasting blood glucose. The combination of these elements in the recited apparatus, method and non-transitory computer readable medium represent an inventive concept. In addition, the claims provide an improvement to the field of blood glucose titration and blood glucose meter technology by providing for a first mode of a titration route and a second mode of the titration route.  Said route allows for changes in medicament dose values of a basal insulin or insulin analogue so that fasting blood glucose values can be shifted to a 
(B) Claims 13, 16, 17, 19 and 22-29 are free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of blood glucose management and insulin delivery does not teach or fairly suggests a blood glucose meter, a method performed by a blood glucose meter and a non-transitory computer readable media storing instructions for operating a blood glucose meter in which a   determination of medicament dose values comprises a step of switching from a first mode of a titration route to a second mode of the titration route based on checking whether a first condition pertaining fasting glucose values is below an upper limit of a target range over a predetermined period of time or, for a predetermined number or measurement values.  The closest prior art to Tubb teaches a stepwise insulin dose adjustment which includes a hypoglycemic check procedure. However, there is no teaching in Tubb of a step for switching from a first mode of a titration route to a second route of the titration route by checking whether a condition pertaining measured fasting blood glucose values is true. The art in the field of blood glucose management does not teach or fairly suggests the determination for a suggested medicament dose value in a second mode of a titration route, wherein said determination is based on an intermediary result derived from a executing a first calculation rule. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 13, 16, 17, 19 and 22-29 are allowed.




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1631          
                                                                                                                                                                                              /Lori A. Clow/Primary Examiner, Art Unit 1631